                      IN THE UNITED STATES DISTRICT COURT
                   FOR THE EASTERN DISTRICT OF PENNSYLVANIA

MISHAN CHRISTOPHER KELLER,                       :
                                                 :
                             Plaintiff,          :         CIVIL ACTION NO. 18-4206
                                                 :
       v.                                        :
                                                 :
F.D.A., ALLENTOWN POLICE, and                    :
LEHIGH COUNTY PRISON,                            :
                                                 :
                             Defendants.         :

                                            ORDER

       AND NOW, this 30th day of October, 2018, after considering the application for leave to

proceed in forma pauperis and complaint filed by the pro se plaintiff, Mishan Christopher Keller

(Doc. Nos. 1, 2); and for the reasons set forth in the separately filed memorandum opinion, it is

hereby ORDERED as follows:

       1.     The application for leave to proceed in forma pauperis (Doc. No. 1) is

GRANTED, and the plaintiff has leave to proceed in forma pauperis;

       2.     The complaint (Doc. No. 2) is DEEMED filed;

       3.     The complaint is DISMISSED as follows:

              a.      The plaintiff’s claims against the Allentown Police and the Lehigh County

       Prison are DISMISSED WITH PREJUDICE;

              b.      The plaintiff’s claims challenging his placement in the ARD program for

       DUI, which are barred by Heck v. Humphrey, 512 U.S. 477 (1994), are DISMISSED

       WITHOUT PREJUDICE to the plaintiff’s right to pursue them in a new lawsuit if and

       when such placement is invalidated; and
               c.      The plaintiff’s claim against the FDA is DISMISSED WITHOUT

       PREJUDICE to the plaintiff’s right to file an amended complaint;

       4.      With respect to the plaintiff’s claim that the FDA mislabeled the medication he

was previously taking, he has leave to file an amended complaint within thirty (30) days of the

date of this order in the event that he can state a plausible, exhausted claim for relief under the

Federal Tort Claims Act against the United States. The amended complaint must describe the

basis for the plaintiff’s claim against the United States and describe how the FDA was allegedly

negligent in labeling the medication. The amended complaint must also describe how the

plaintiff has exhausted his administrative remedies prior to filing this suit. Upon the filing of an

amended complaint, the clerk of court shall not make service until so ordered by the court;

       5.      The clerk of court is DIRECTED to send the plaintiff a blank form complaint to

be used by a non-prisoner filing a civil action bearing the civil action number for this case. The

plaintiff may use this form to prepare his amended complaint; and

       6.      If the plaintiff fails to file an amended complaint, his case may be dismissed

without prejudice for the failure to prosecute without further notice.


                                                      BY THE COURT:



                                                      /s/ Edward G. Smith
                                                      EDWARD G. SMITH, J.




                                                 2
